Per Curiam.
The sentence was for a longer period than is authorized by the statute. Pub. Sts. c. 203, § 19.

Judgment reversed.

Ordered, that the Clerk of the Supreme Judicial Court, for the County of Suffolk, make the following entry, under said case, in the docket of said Court, viz.:
*341The full Court reverses the sentence of the Superior Court for the County of Hampden, in the case of the Commonwealth v. Maurice Smith and orders the case remanded to said Superior Court for sentence by that Court according to law and a certified copy of this rescript to be sent by the Clerk of the Supreme Judicial Court for the County of Suffolk to the Superior Court for the County of Hampden.